DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I (claims 1-8 and 15-26) in the reply filed on September 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The references cited within the IDS documents submitted on June 16, 2021, October 22, 2020, and April 7, 2020 have been considered.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 8 is objected to because of the following informality:
In claim 8, line 1: change “7” to - - 2 - - 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 10,700,064 B1, hereinafter referred to as ‘Zhang’).
As to claim 1, Zhang teaches a semiconductor device (see figures 1A-1D) comprising: 
a semiconductor substrate (100); 
a first channel region (122, see fig. 1D) over the semiconductor substrate (100); 
a second channel (124) region over the first channel region (122); 
gate dielectric layers (161) surrounding the first channel region and the second channel region (122, 124); 
work function metal layers (162) surrounding the gate dielectric layers; and 
barrier layers (i.e., a second WFM layer 163) surrounding the work function metal layers, wherein a first barrier layer surrounding the first channel region is merged (shown in figure 1C) with a second barrier layer surrounding the second channel region.
As to claims 2 and 3, Zhang teaches the work function metal layers comprise p-type work function metal layers or n-type work function metal layers, depending on what is deemed suitable for the desired use (see column 19, lines 22 et seq).
claim 8, Zhang teaches TiAlC (titanium aluminum carbide) as a work function metal (see column 19, lines 22 et seq).  
//
As to claim 15, Zhang teaches a semiconductor device (see figures 1A-1D) comprising: 
a semiconductor substrate (100); 
a first channel region (112 or 122) over and separated from the semiconductor substrate (100); 
a gate dielectric layer (161) surrounding the first channel region (112 or 122); 
a work function metal layer (162) surrounding the gate dielectric layer, wherein a thickness of the work function metal layer in a direction perpendicular to a major surface of the semiconductor substrate is equal to a thickness of the work function metal layer in a direction parallel to the major surface of the semiconductor substrate (see figure 1C or 1D, the thickness of layer 162 is clearly shown to be uniform all around the dielectric layer 161); and 
a barrier layer (i.e. a second WFM layer 163) surrounding the work function metal layer (162).
As to claim 16, Zhang teaches: 
a second gate dielectric layer (161) on the semiconductor substrate (100); 
a second work function metal layer (162) on the second gate dielectric layer; and 
a second barrier layer (163) on the second work function metal layer, wherein the second barrier layer is merged with the barrier layer between the first channel region 
As to claim 17, Zhang teaches (in figure 1D) a second gate dielectric layer (161) on the semiconductor substrate (100); 
a second work function metal layer (162) on the second gate dielectric layer; 
a second barrier layer (163) on the second work function metal layer; and 
a fill material (i.e., a third WFM layer 164) surrounding the barrier layer and on the second barrier layer, wherein the TSMP20192983USooPage 4 of 7fill material (164) extends from the barrier layer and the second barrier layer between the first channel region (122) and the semiconductor substrate.
As to claim 18, Zhang teaches the work function metal layer (162) has a thickness from 10 Å to 40 Å (see column 19, lines 22 et seq, thickness is 5-20 Å).
As to claim 19, Zhang teaches the barrier layer (163, in figure 1C) has a thickness from 10 Å to 30 Å. The spacing (S1) between channels is 50-70Å (column 12, lines 25 et seq) and the thickness of the dielectric (161) is 5-20Å (column 19, lines 15 et seq).  Since the spacing between the channels is 50-70Å, and four layers are within two channels (two layers of 161 and two layers of 162), then the remaining space is occupied by the barrier layer (163), which can be in the claimed range of 10-30Å.
//
As to claim 21, Zhang teaches a semiconductor device (figures 1A-1D) comprising: 
a first channel region (112) over a semiconductor substrate (100); 

a first work function metal layer (162) over the gate dielectric layer; 
a first barrier layer (i.e., a second WFM layer 163) over the first work function metal layer (162), wherein the first barrier layer (163), the first work function metal layer (162), and the gate dielectric layer (161) fill a space between the semiconductor substrate (100) and the first channel region (112) - see figure 1C; and 
a fill material (i.e., a third WFM layer 164) over the first barrier layer (163).

Allowable Subject Matter
Claims 4, 6, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5, 7, and 24-26 are also objected to, as being dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.